DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3-8 and 10-14 are pending in the application, of which claims 1 and 8 are independent claims. Claims 2 and 9 have been cancelled by the Applicant. 
Applicant’s arguments in the remarks filed on 02/08/2021 with respect to claims 1, 3-8 and 10-14 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
B.) 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the claims recites: “the one or more first symbols” and “other symbols” and that “the one or more first symbols being smaller than the other symbols”; First, “the one or more first symbols” and “other symbols” are not associated or related with any operating channels, such as physical or SRS of the system; Secondly, the comparison stating that “the one or more first symbols being smaller than the other symbols” is inconsistent and indefinite, since the claim does not show what dimension the term “smaller” is indicated with or represented for. A symbol is just a symbol and it cannot be compared with another symbol, unless its characteristics associated with (i.e. length, width, size, etc.) is provided.   
In addition, with respect to claim 8, at line 10th, the claim recites: “the one or more first symbols”; however, there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claims 3-7 and 10-14, due to their respective dependencies to the above rejected base claims, all remaining dependent claims are therefore also rejected under 35 U.S.C. 112(b) as being indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Seo et al. (US Pub. 2016/0081043, hereinafter “Seo”) in view of Miao et al. (US Pub. 2019/0081751, hereinafter “Miao”).
Regarding claims 1 and 8, Seo discloses a user equipment (UE) (120) in a wireless communication system {Seo: Figs. 1-2&12, 120}, the UE comprising:
a radio frequency (RF) module {Seo: Fig. 12: [0160]-[0161]: RF transceiver 126}; and a processor {Seo: Fig. 12: [0160]-[0161]: processor 122}, wherein the processor is configured to: transmit a physical signal across one or more symbols {Seo: Figs. 6A: [0055]-[0056]: PUCCH control signal is transmitted across multiple symbols at beginning and end of data regions}, and
{Seo: Figs. 6A: [0055]-[0057]: demodulation reference signal (DMRS) and sounding reference signal (SRS) are transmitted}, and
based on the one or more first symbols of the plurality of symbols being overlapped with other symbols of the plurality of symbols in the time domain, and the one or more first symbols being smaller than the other symbols of the plurality of symbols {Seo: Figs. 8-9: [0066]; [0068]-[0068]: during overlapped in transmission, the priority and the size (i.e. loading) of the symbols are monitored to control the level of power}, and the physical signal having a higher priority than the SRSs, transmission powers of the SRSs are adjusted equally in all of the plurality of symbols including in a symbol not overlapped with the one or more first symbols in the time domain {Seo: Fig. 11: [0138]-[0141]: channel having higher priority may be allocated with more power and same compensation amount maybe applied to all channels of the complementary set S},
However, Seo fails to disclose wherein the SRSs are for beam refinement in a time domain with a base station (BS); and wherein the SRSs have different transmission (TX) and reception (RX) beam directions in each symbol of the plurality of symbols.
Miao discloses wherein the SRSs are for beam refinement in a time domain with a base station (BS) {Miao: [0024]-[0025]; [0029]-[0030]; Figs. 4:  [0044]: SRS are transmitted to UE for beam direction refinement}; and wherein the SRSs have different transmission (TX) and reception (RX) beam directions in each symbol of the plurality of symbols {Miao: [0024]-[0025]: SRS maybe triggered to enable the eNB to determine UL transmit beam direction. SRS instances correspond to beam directions set within the beam sector. SRS process defines different beam direction, sub-beam directions in each symbol via the received aperiodic SRS or the transmit UL SRS}.
Similarly to Seo, Miao shares the same field of endeavor in providing SRS for uplink transmission; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Miao and Seo before him before the effective filing date of the claimed invention to add beam refinement using SRS as taught by Miao to Seo, as with the SRS beam refinement process. Seo  user device can therefore using SRS signal to control uplink component carriers to refine beam transmission to enhance the sounding reference signaling for UL beam tracking in a communication systems {Miao: [0002]}.
Regarding claims 3 and 10, Seo and Miao disclose the UE according to claim 8, wherein, based on the one or more first symbols being overlapped with the other symbols of the plurality of symbols in the time domain, and the one or more first symbols being smaller than the plurality of symbols {Seo: Figs. 8-9: [0066]; [0068]-[0068]: during overlapped in transmission, the priority and the size (i.e. loading) of the symbols are monitored to control the level of power}, and the physical signal having a higher priority than the SRS decreased to 0 in all of the plurality of symbols {Seo: [0085]; Claims 1 and 4: SRS in lower priority, the SRS is drop. This is obviously the same as reducing the transmission power to “0”}.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over “Seo” in view of “Miao” and further in view of Takaoka et al. (US Pub. 2013/0215811, hereinafter “Takaoka”).
Regarding claims 4 and 11, Seo and Miao disclose the UE according to claim 8, wherein, based on the one or more first symbols being overlapped with the other symbols of the plurality of symbols in the time domain, and the one or more first symbols being smaller than the other symbols of the plurality of symbols {Seo: Figs. 8-9: [0066]; [0068]-[0068]: during overlapped in transmission, the priority and the size (i.e. loading) of the symbols are monitored to control the level of power}; 
However, Seo and Miao fail to disclose the physical signal having a lower priority than the SRS, all of the transmission powers of the SRSs are maintained unchanged in the plurality of symbols.
Takaoka discloses the physical signal having a lower priority than the SRS, all of the transmission powers of the SRSs are maintained unchanged in the plurality of symbols {Takaoka: Fig. 21: [0175]: PUSCH on CC#2 of Scell has dropped since it has lower priority than SRS of CC#1 of PCell}.
Sharing the same field of endeavor in providing UL transmission control for sounding reference signal and physical signal; As a result, it would have been Seo and Takaoka before him before the effective filing date of the claimed invention to maintain the transmission power of SRS as taught by Takaoka to Seo, as with the transmission power of SRS maintained at the same level, Seo’s user device can therefore maintain the transmission of the SRS when SRS having higher priority to improve channel quality estimation with high accuracy for subsequent UL channel transmission {Takaoda: [0030]}.
Regarding claims 5 and 12, Seo and Miao disclose the UE according to claim 8; 
However, Seo and Miao fail to disclose wherein, based on the physical signal including information about a TX beam from the BS, the physical signal has the higher priority than the SRSs.
Takaoka discloses wherein, based on the physical signal including information about a TX beam from the BS, the physical signal has the higher priority than the SRSs {Takaoka: Figs. 17&20: [0157]; [0171]: BS sends control signaling different component carriers (CC) in order of cell priority (Pcell or Scell) or signal characteristics (aperiodic is higher than periodic signal)}.
Sharing the same field of endeavor in providing UL transmission control for sounding reference signal and physical signal; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Seo and Takaoka before him before the effective filing date of the claimed invention to maintain the transmission power of SRS as taught by Takaoka to Seo, as with Seo’s user device can therefore maintain the transmission of the SRS when SRS having higher priority to improve channel quality estimation with high accuracy for subsequent UL channel transmission {Takaoda: [0030]}.
Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Seo” in view of “Miao” and further in view of Dinan (US Pub. 2013/0279433).
Regarding claims 6 and 13, Seo and Miao disclose the UE according to claim 8; however, Seo and Miao fail to disclose wherein, based on the physical signal including one of acknowledgement/negative acknowledgement (ACK/NACK) information and scheduling request (SR) information, the physical signal has the higher priority than the SRSs.
Dinan discloses wherein when the physical signal includes at least acknowledgement/negative acknowledgement (ACK/NACK) information or scheduling request (SR) information, the physical signal has the higher priority than the SRS {Dinan: Fig. 11: [0092]; [0099]: UE may drop the transmission of SRS if ACK/NACK or HARQ-ACK is transmitted the physical channels}.
Sharing the same field of endeavor in providing uplink physical channel; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Dinan and Seo before him before the effective filing date of the claimed invention to add ACK/NACK transmission using physical signal with higher priority as taught by Dinan to Seo, as with the ACK/NACK setting at higher priority, UE can therefore control the transmission of the ACK/NACK as {Takaoka: [0053]}.
Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over over “Seo” in view of “Miao” and further in view of “Dinan” and furthermore in view of Chen et al. (US Pub. 2013/0195084, hereinafter “Chen”)
Regarding Claims 7 and 14, Seo, Miao and Dinan disclose the UE according to claim 13; however, Seo, Miao and Dinan fail to disclose wherein when the physical signal includes only channel state information (CS), the physical signal has a lower priority than the SRS.
Chen discloses wherein when the physical signal includes only channel state information (CS), the physical signal has a lower priority than the SRS {Chen: [0086]: CQI of channel state report may be set at lower priority than aperiodic SRS}.
Sharing the same field of endeavor in providing uplink channel transmission control for a UE; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Chen and Seo before him before the effective filing date of the claimed invention to add channel state transmission using physical signal with lower priority as taught by Chen to Seo, as with the channel state CQI set at lower priority, UE can therefore control the transmission of the SRS as assigned by the BS to improve the efficiency in managing the system bandwidth {Takaoka: [0053]}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).     
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
April 27, 2021